Title: From James Madison to James Bowdoin, 20 January 1807
From: Madison, James
To: Bowdoin, James



Sir,
Department of State 20 Jany. 1807

The inclosed copy of a letter to Mr Ervine, accompanying a statement of the case of the Marquis de Casa Yrujo, with certain other documents, will give explanations very proper to be possessed by you.
To these are added other printed papers, which bring down to this date, the information and proceedings which relate to the enterprize of Burr, and to such of his associates as have been arrested.
The contrast between the conduct of this Government, on the present occasion, and the series of corrupt and hostile intrigues, which has through a period of years distinguished that pursued towards the United States, by the Government whose possessions in our neighborhood have been saved from a revolutionary enterprize, reflects as much honor on the United States, as it does reproach on the other party.
All your letters in cypher received of late have used an erroneous one unknown to this office.  Mr. Ervines late letters are in the same situation.  I have the honor to be with great respect, Sir, your most Ob Set.

James Madison

